Citation Nr: 9917044	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Michael D. Mitchell, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963.  

This appeal arises from a May 1994 rating decision of the 
Providence, Rhode Island Regional Office (RO).  The veteran 
testified before the undersigned member of the Board at a May 
1997 Travel Board hearing.

The Board issued a decision in July 1997 denying the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In January 1999, the 
parties submitted a joint motion for remand to the Court.  
The case is again before the Board pursuant to a January 11, 
1999 Order of the Court wherein the July 1997 Board decision 
was vacated and the case was remanded to the Board for 
readjudication in accordance with the motion for remand.


REMAND

The veteran contends that he currently suffers from a 
psychiatric disorder that was first manifest in service.  He 
maintains that he sought treatment from his hometown 
physician for nerves following basic training, that he 
received a mental health evaluation in service, and that he 
has received ongoing treatment since service.  

The January 1999 joint remand earmarked several deficient 
areas in the July 1997 Board decision.  Although the Board 
determined that the veteran had submitted a well grounded 
claim, it then proceeded to discount the veteran's lay 
evidence in the form of a letter from the veteran's mother 
and the testimony of his spouse.  In addition, the Board 
discounted a letter from Dr. Permanente, a treating 
physician.  

With regard to a well grounded claim, VA has a duty to assist 
the veteran in the development of facts.  The Court has held 
that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran testified in 
May 1997 that he had been treated until May 1997 by Dr. 
Ruggiano, and thereafter by Dr. Gallo.  All mental health 
treatment records should be obtained to include all records 
from the above physicians.

The veteran testified in May 1997 that he felt that he had 
received a low performance evaluation during basic training 
due to his psychological problems and that his assignment of 
a military occupational specialty was delayed as a result.  
He further indicated that he was referred to a psychiatrist 
for evaluation during service at Fort Dix.  Accordingly, the 
RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri 
and obtain the veteran's complete Official Military Personnel 
File (OMPF).  The RO should also directly contact Fort Dix, 
New Jersey and obtain all medical records for the veteran.  

In addition, the veteran submitted a statement from the owner 
of Collins Drugs to the effect that the veteran was a 
customer of the store in the 1960's and 1970's, and that the 
pharmacy filled prescriptions for the veteran for treatment 
of his nerves.  The RO should contact this pharmacy in 
Johnston, RI and attempt to obtain any pharmacy records 
pertaining to the veteran from the 1960's and 1970's.  If 
records are unavailable from the pharmacy, Mr.[redacted], the 
pharmacist, should be contacted at his home and asked if he 
has any records in his possession supporting his assertions 
that the veteran received medication in the 1960's and 1970's 
for his nerves.

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, the veteran should be afforded a 
VA psychiatric examination to identify all current 
psychiatric disability and to determine if any current 
disability is attributable to service.  

The veteran testified in May 1997 that he was in receipt of 
Social Security Administration (SSA) disability benefits.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court 
mandated that the VA must obtain a SSA decision granting 
disability benefits and the medical records upon which such a 
decision was based.  Therefore, the RO must obtain all SSA 
records prior to the adjudication of the issue currently on 
appeal.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who have treated the veteran 
for psychiatric disability.  The address 
of Collins Drugs in Johnston, RI should 
be supplied as well as the home address 
of the owner, Mr. [redacted].  
After securing any necessary releases, 
the RO should obtain all records that are 
not already of record to include those 
from Dr. Ruggiano through May 1997 and 
Dr. Gallo from May 1997 to the present.  
If records from Collins Drugs are not 
available, the RO should attempt to 
obtain any pharmacy records pertaining to 
the veteran from Mr. [redacted] at his 
home address.  The RO should also 
directly contact Fort Dix and request a 
records search of all health care 
facilities associated with that 
installation for all available medical 
records for the veteran.  Thereafter, all 
records should be permanently associated 
with the claims file.  

2.  The RO should contact the SSA to 
obtain records pertinent to the veteran's 
receipt of SSA disability benefits, to 
include copies of the decision and the 
medical evidence upon which the decision 
was based.  Once obtained, the records 
should be associated with the claims 
folder.

3.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) to include the orders of personnel 
actions.  

4.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should provide a diagnosis for all 
current psychiatric disability.  Based on 
a review of the complete medical record 
and the current examination, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
is attributable to service.  In answering 
this question, the standard of proof 
which is underlined must be utilized.  If 
the examiner's opinion is different from 
Dr. Permanente's October 1994 opinion, 
then the examiner should provide the 
reasoning for the different opinion and, 
in any event, all factors upon which the 
medical opinion is based must be set 
forth for the record. 

5.   Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his attorney should be 
furnished an appropriate supplemental 
statement of the case which should 
include the provisions of 38 C.F.R. 
§ 3.655 in the event that the veteran 
fails to appear for a scheduled 
examination (the RO should also include 
in the claims folder a copy of the 
letter(s) scheduling the veteran for an 
examination and notifying him of the 
consequences for failure to appear for an 
examination).  They should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










